Citation Nr: 1317743	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  09-43 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right mandibular fracture residuals including malunion residuals and temporomandibular articulation limitation of motion.  

2.  Entitlement to service connection for a left shoulder disorder to include a rotator cuff disorder.  

3.  Entitlement to service connection for post-operative left wrist ganglion cyst residuals.  

4.  Entitlement to service connection for right fifth (little) finger metacarpal fracture residuals.  

5.  Entitlement to service connection for a right knee disorder to include injury residuals.  

6.   Entitlement to service connection for a left knee disorder to include injury residuals.  

7.   Entitlement to service connection for a right ankle disorder to include injury residuals.  

8.  Entitlement to service connection for a left ankle disorder to include injury residuals.  

9.  Entitlement to service connection for an acquired psychiatric disorder to include a generalized anxiety disorder, a bipolar disorder, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1997 to September 2004.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Waco, Texas, Regional Office (RO) which denied service connection for mandible malunion residuals, temporomandibular articulation limitation of motion, a left shoulder/rotator cuff disorder, left hand ganglion cyst residuals, right small finger metacarpal fracture residuals, a right knee disorder, a left knee disorder, a right ankle disorder, a left ankle disorder, and an acquired psychiatric disorder to include anxiety disorder, a bipolar disorder, and PTSD.  The Board has reviewed both the physical claims files and the "Virtual VA" file so as to insure a total review of the evidence.  

The Board has reframed the issues on appeal as entitlement to service connection for right mandibular fracture residuals including malunion residuals and temporomandibular articulation limitation of motion, a left shoulder disorder to include a rotator cuff disorder, post-operative left wrist ganglion cyst residuals, right fifth (little) finger metacarpal fracture residuals, a right knee disorder to include injury residuals, a left knee disorder to include injury residuals, a right ankle disorder to include injury residuals, a left ankle disorder to include injury residuals, and an acquired psychiatric disorder to include a generalized anxiety disorder, a bipolar disorder, and PTSD to encompass the impairment however claimed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.    


REMAND

The Veteran asserts that service connection is warranted for the claimed disorders as the disabilities were initially manifested and treated during active service.  

In reviewing the record, it appears that the Veteran may not have received either a September 2009 statement of the case (SOC) or written notice of a scheduled May 2011 hearing before a Veterans Law Judge in Waco, Texas (Travel Board hearing).  In October 2009, the SOC was returned to VA by the United States Postal Service (USPS) due to "insufficient address."  In November 2009, the Veteran's representative signed and submitted an Appeal to the Board (VA Form 9) in which a hearing before the Board was requested.  The Form 9 and accompanying statement by the Veteran reflect the report of a mailing address different from the one previously given to VA and that VA had been using.  In November 2009, the RO sent notice to the Veteran of its receipt of his hearing request using the new address provided.  In November 2009, the USPS returned the November 2009 notice to VA with the notation "FORWARD TIME EXP RTN TO SEND"; however, the USPS provided the address to which the Veteran's mail had been previously forwarded, which was different from any previous address.  

In April 2011, the RO sent notice to the Veteran of the scheduled May 2011 hearing before the Board; however, the hearing notice letter was addressed to the Veteran's former residence, rather than to the address to which the UPSP indicated the Veteran's mail had been forwarded.  A notation in the record indicates that the Veteran subsequently failed to appear for the scheduled hearing.  

As VA had been informed by USPS of a different and forwarding address for the Veteran, notice of the Board hearing should have been sent to the indicated forwarding address.  To ensure due process notice compliance, the Veteran should be rescheduled for the requested Travel Board hearing before a Veterans Law Judge in Waco, Texas.  

Accordingly, the case is REMANDED for the following action:

After taking appropriate action to verify his current address, schedule the Veteran for the requested Travel Board hearing before a Veterans Law Judge in Waco, Texas.  Notify the Veteran and his accredited representative of the date and time of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


